Citation Nr: 9914504	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 306A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954, from May 1955 to May 1959, and from August 
1959 to January 1961.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).


FINDING OF FACT

The veteran does not have PTSD attributable to military 
service or to any incident therein.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
PTSD claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  The Board also finds that all relevant 
facts have been properly developed, and no further assistance 
to the veteran is required in order to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  
Applicable regulations provide that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the Combat Infantryman Badge (CIB) for service with an 
airborne unit in Korea during the Korean War. 

The veteran's service medical records include examination 
reports, dated in May 1955, May 1959, August 1959 and 
December 1960, respectively, which show that his psychiatric 
condition was clinically evaluated as normal.  The 
accompanying reports of medical history show that the veteran 
denied ever having nervous trouble of any sort, "frequent or 
terrifying nightmares," and "depression or excessive 
worry."  The remainder of the service medical records are 
negative for complaints, treatment or diagnosis involving a 
psychiatric disorder.

Records from Research Psychiatric Care, dated in 1988, show 
that the veteran was admitted to the substance abuse unit for 
treatment of a severe drinking problem.  The veteran 
reportedly began drinking at age 17, but did not begin 
drinking heavily until about six years before his admission 
(i.e., about 1982).  The Axis I discharge diagnosis was 
alcohol abuse.  

Records from the Sleep Disorders Center at the Research 
Medical Center, dated in 1989, show that the veteran was 
treated for a diagnosis of obstructive sleep apnea and sleep 
related respiratory impairment.

The claims file contains VA outpatient records, dated in 
1998.  These records indicate that the veteran sought 
treatment for symptoms that included sleep problems due to 
recurrent nightmares of war.  The records show that the 
veteran was treated primarily by one VA physician.  In a 
letter, dated in July 1998, that VA physician stated that the 
veteran has PTSD based on the criteria in the Third Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-III).    

The claims file contains a VA PTSD examination report, dated 
in March 1998.  The claims file was not available for review.  
The veteran reported that he had been involved in combat 
while in Korea.  On examination, he stated that he had had a 
lot of trouble adjusting after his service and done a lot of 
drinking.  He reported that he had not previously sought 
treatment for PTSD, and that he had retired after being 
employed for 28 years with the Kansas City Southern Railroad.  
His only record of treatment was for alcoholism.  In the Axis 
I diagnosis, the examiner stated that the veteran does not 
have PTSD, noting that the veteran did not have the full 
range of symptoms, that he did not attempt to get treatment 
for many years after service, and that his only treatment was 
for alcoholism.  

A VA PTSD examination report, dated in June 1998, shows that 
the examiner stated that he had reviewed the veteran's C-
file.  The report contains an Axis I diagnosis which 
indicated that the veteran did not have PTSD, and that the 
veteran's primary problem is alcoholism.  The Axis III 
diagnosis was sleep apnea.  

A review of the veteran's written statements shows that he 
asserts that he has PTSD as a result of combat in Korea, to 
include being subject to shelling and living near mass 
graves.  

The Board initially finds that, based on the veteran's CIB 
and service in Korea with an airborne unit, the veteran 
participated in combat.  As a combat veteran claiming PTSD, 
further development to document the occurrence of the claimed 
stressors is unnecessary.  See Cohen v. Brown, 10 Vet. 
App. 128, 146 (1997).
 
However, despite the veteran's treating physician's diagnosis 
of PTSD, as found in his July 1998 letter and the 1998 VA 
outpatient records, which are sufficient to well ground the 
claim, the Board finds that the preponderance of the evidence 
shows that the veteran does not have PTSD.  The Board first 
notes that the veteran's service medical records are entirely 
silent as to complaints, treatment or a diagnosis of a 
psychiatric condition, and that his psychiatric condition was 
clinically evaluated as normal in each of his inservice 
examination reports.  The records from Sleep Disorders Center 
and Research Psychiatric Care are entirely silent as to 
psychiatric complaints, and the Research Psychiatric Care 
records show that the veteran was given an Axis I diagnosis 
of alcoholism.  The first indication of treatment for 
psychiatric symptoms is found in the VA outpatient report 
dated in 1998.  This is approximately 37 years after 
separation from service.  In addition, the veteran was not 
diagnosed with PTSD in either of his two VA PTSD examination 
reports.  These examination reports included an account of 
the veteran's life history and subjective complaints, and 
provided objective clinical findings.  These reports show 
that the examiner specifically ruled out PTSD.  In contrast, 
although veteran's treating physician states that the veteran 
has PTSD, the probative weight of that opinion (to include 
the PTSD diagnoses found in the 1998 VA outpatient reports) 
is weakened by the fact that it comes approximately 37 years 
after separation from service and makes no mention of the 
veteran's medical history (to include the veteran's 
alcoholism), attributes the veteran's sleep problems to PTSD 
without discussing the veteran's diagnosed sleep apnea, and 
is not shown to have been based upon a review of service 
medical records.  

The Board therefore finds that the probative value of 
veteran's treating physician's opinion (to include the PTSD 
diagnoses in the 1998 VA outpatient records) is outweighed by 
the VA examination reports dated in May and June of 1998, 
which indicate that the veteran does not have PTSD, and the 
other evidence of record.  The VA PTSD examination reports 
specifically note that the veteran had received absolutely no 
psychiatric treatment (not including treatment for 
alcoholism) since his separation from service, that he was an 
alcoholic, and that he had worked at the same job for 28 
years.  In light of the relevant medical evidence, which 
includes two thorough VA psychiatric examinations which 
resulted in diagnoses that specifically ruled out PTSD, the 
Board must conclude that the preponderance of the evidence is 
against the conclusion that the veteran has a current 
diagnosis of PTSD.

In reaching this decision, the Board has considered the 
veteran's written statements submitted in support of his 
claim.  While the veteran's statements of observed fact and 
symptomatology are noted and have been given full 
consideration, the veteran's statements--as lay opinion--are 
not competent evidence of a diagnosis of PTSD.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for PTSD.  The veteran's claim for service 
connection for PTSD fails on the basis that all elements 
required for service connection have not been met.  Service 
connection for PTSD is thus not established.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.304(f).

In reaching this decision, the Board has considered the 
representative's argument that a remand is warranted so that 
the veteran may be examined under the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  However, a review of 
the June 1998 VA PTSD examination report shows that the 
examiner specifically stated that the veteran did not meet 
the criteria for PTSD under DSM IV.  The Board therefore 
finds that there is no basis upon which to conclude that an 
additional PTSD examination would benefit the veteran's 
claim, and that a remand is not required.  

The Board considered the doctrine of benefit of the doubt; 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

